Steele Hays, Justice, dissenting. I disagree with the majority that Ordinance No. 93-OR-07 is unconstitutional because it was not passed in accordance with the requirements of Amendment 55, § 2(b) of the Constitution of Arkansas. While it is clear that constitutional amendments take precedence over laws enacted by the legislature, nevertheless, the strongest presumptions of constitutionality attach to an ordinance. City of Hot Springs v. Carter, 310 Ark. 405, 836 S.W.2d 863 (1992); Board of Adjustment of Fayetteville v. Osage Oil and Transportation, Inc., 258 Ark. 91, 522 S.W.2d 836 (1975). If at all possible we are obliged to construe the ordinance as constitutional. The purpose of Amendment 55 is to render county government more efficient and responsive by granting broad legislative powers to quorum courts. Indeed, section 1 (a) of Amendment 55 provides that “[a] county acting through its Quorum Court may exercise local legislative authority not denied by the Constitution or by law.” Furthermore, the Arkansas General Assembly recognized the broad powers which Amendment 55 intended to extend to quorum courts when it enacted the County Government Code in 1977. [Codified as Ark. Code Ann. §§ 14-14-101 — 14-14-1313 (1987 and Supp. 1991)]. The County Government Code specifically addresses the procedures for implementing changes in county government. Ark. Code Ann. § 14-14-702 and other sections of the County Government Code distinguish between an “elective county office” and the functions or duties assigned to the office. See generally Ark. Code Ann. § 14-14-601, et. seq. and § 14-14-701, et. seq. (1987). Specifically, Ark. Code Ann. § 14-14-702 grants the quorum court the authority to reassign any function or duty assigned by statute. We must presume the statute is constitutional; therefore, it is clear the legislature has also interpreted Amendment 55 to distinguish between a reassignment of duties and a revision of an elective county office. Although legislative interpretations of constitutional provisions are never binding on the courts, if there is any doubt or ambiguity, they are persuasive and worthy of consideration. Mears, Co. Judge v. Hall, 263 Ark. 827, 569 S.W.2d 91 (1978), rehearing denied, September 11, 1978. Accordingly, I cannot agree that Ordinance No. 93-OR-07 clearly conflicts with § 2(b) of Amendment 55. The “function of running the county jail” may constitute a substantial responsibility of the office of sheriff, but it does not define that office. Therefore, removal of this single duty does not constitute a revision or separation of an elective county office as contemplated by Amendment 55, § 2(b). For the foregoing reasons, I believe the chancellor was entirely correct in his holding and I would affirm the order appealed from.